DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Mr. David Carrithers.
	The application has been amended as follows:
	In line 1 of claim 10, after “The” delete “range sensing photo eye array method” and insert -- method of measuring and controlling density of parcels on a conveyor --;
	In line 1 of claim 10, after “step of” insert the words --using a programmable logic controller to execute a-- and before “algorithm” delete “said”.
After the above amendments the claim reads as follows: 
“10.	The method of measuring and controlling density of parcels on a conveyor of claim 1, including the step of using a programmable logic controller to execute a control algorithm identifying, locating, or tracing a package, a parcel, or other item on said feed conveyor by its digital image, a scanner code, or a digital footprint.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













LESTER RUSHIN, III
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651